Motion for leave to appeal as a poor person and for other relief granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before December 4, 1962, with notice of argument for the January 1963 Term of this court, said appeal to be argued or submitted when reached. The order of this court, entered on June 7, 1962, is modified accordingly. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.